PER CURIAM.
Appellants, who are members the Oglala Sioux Nation (Tribe), appeal the dismissal without prejudice of their claims against members of the Tribal government and the Bureau of Indian Affairs. After de novo review, this court agrees with the district court’s1 thorough, well-reasoned opinion dismissing for lack of jurisdiction. See Great Rivers Habitat Alliance v. Fed. Emergency Mgmt. Agency, 615 F.3d 985, 988 (8th Cir.2010) (standard of review).
The judgment is affirmed. See 8th Cir. R. 47B. Appellees’ motions to strike appellants’ supplemental addendum are granted.

. The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for the District of South Dakota.